PER CURIAM.
The opinion of the Court of Civil Appeals (349 S.W. 2d 110) reflects that the Court sustained Lee et al., appellants, in their contention that the trial court erred in failing to render judgment in their favor against Honea for $4,000.00, being one-half of the proceeds of a fire insurance policy covering a house destroyed by fire.
Jurisdiction of this Court has been properly invoked by Honea’s application for writ of error wherein the point is presented that the Court of Civil Appeals erred in rendering judgment that Lee et al were entitled to any of the proceeds from the first insurance policy on the house. We approve the holding of the Court of Civil Appeals on this point, and, had this been *130the only point decided by the Court of Civil Appeals, this Court would refuse the application for writ of error without comment. However, the Court passed upon two points adversely to Lee et al. No application for writ of error has been filed in this Court complaining of such rulings, therefore, we have no authority to decide the questions. Accordingly, the application for writ of error is refused, no reversible error.
Opinion delivered December 6, 1961.